DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in KR on 12/04/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, 11, 12, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yamada (U.S Patent Publication No. 2016/0016469).

Regarding claim 1, Yamada teaches a vehicle comprising: 
a motor; a transmission coupled to the motor; a vehicle speed sensor configured to detect a speed of the vehicle (Yamada [0017] the system includes a vehicle wheel speed sensor); 
and a controller connected to the vehicle speed sensor (Yamada [Fig. 1] system 1 includes sensors and control units) and configured to determine a target acceleration and a creep torque based on a current speed of the vehicle and a gear ratio of the transmission when the vehicle satisfies a creep driving condition (Yamada [0044] the target value of creep torque may be set according to the vehicle speed and demand (target) acceleration; [0039] Fig. 2 and 3 shows that the creep torque is calculated conditionally, according to the transmission, such that the demand acceleration or deceleration is implemented), update a determined creep torque based on a difference value between a target speed according to a determined target acceleration and the current speed of the vehicle, and control the motor to transmit an updated creep torque to wheels of the vehicle (Yamada [0044] if the target value of the creep torque is greater than the previously calculated value, the system will update the target value of the creep torque. The two values of creep torque are compared, therefore the difference in the two values are noted. Factors such as wheel speed, demand acceleration/deceleration, and road slope may be considered when calculating the creep torque).  

Claim 11 is rejected under the same rationale as claim 1.

Regarding claim 2, Yamada teaches the vehicle according to claim 1, wherein the controller is configured to update a reverse component of the determined creep torque to be higher in proportion to 
wherein the controller is configured to update a forward component of the determined creep torque to be higher in proportion to the difference value when the target speed is higher than the current speed of the vehicle (Yamada [0044] if a road slope angle increases, the target value of the creep torque increases. If a car is in creep driving mode on a slope, the speed at which the car is travelling will be decreased. Therefore, the target speed will increase, and target value of the creep torque will increase).  

Claim 12 is rejected under the same rationale as claim 2.

Regarding claim 6, Yamada teaches the vehicle according to claim 1, wherein the controller is configured to update the determined creep torque when the difference value between the target speed and the current speed of the vehicle is equal to or greater than a predetermined threshold value (Yamada [0044] if the target value of the creep torque is greater than the previously calculated value, the system will update the target value of the creep torque. Since the speed affects the calculation of the creep torque, comparing the two different creep torque value inherently compares the target speed values as well).  

Claim 16 is rejected under the same rationale as claim 6. 

Regarding claim 10, Yamada teaches the vehicle according to claim 1, further including: a tilt sensor connected to the controller and configured to detect a tilt of the vehicle, wherein the controller 

Claim 20 is rejected under the same rationale as claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Wang et al. (U.S Patent Publication No. 2015/0111693; hereinafter “Wang”) 

Regarding claim 3, Yamada teaches the vehicle according to claim 2, wherein the controller is configured to determine an update value (Yamada [0044] the target value of the creep torque is updated each cycle, if the update conditions are met). Yet, Yamada does not teach performing a proportional-integral (PI) control operation on the difference value between the target speed and the current speed of the vehicle and update the determined creep torque by summing the determined creep torque and a determined update data. 
However, in the same field of endeavor, Wang does teach performing a proportional-integral (PI) control operation on the difference value between the target speed and the current speed of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yamada’s system of calculating the update value by performing a PI control operation, as taught by Wang, for the purpose of controlling the electric machine to achieve a target speed to output torque in the transmission (Wang [0006]). 

Claim 13 is rejected under the same rationale as claim 3. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Wang in view of Joe et al. (U.S Patent Publication No. 2006/0017414; hereinafter “Joe”). 

Regarding claim 5, the combination of Yamada and Wang teaches the vehicle according to claim 3, wherein the controller is configured to adjust the update value (Yamada [0044] the target value of the creep torque is updated each cycle, if the update conditions are met). Yet, the combination of Yamada and Wang does not teach wherein the controller is configured to adjust the update value in a direction DB2/ 35922386.2 37cancelling a disturbance due to a disturbance observer (DOB) control operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yamada’s system of adjusting the update value by updating in a direction that cancels the disturbance, as taught by Joe, for the purpose of attaining a desired acceleration or deceleration of the vehicle by reducing influence of inertias which can cause deviation in the target values (Joe [0005-0006]). 

Claim 15 is rejected under the same rationale as claim 5. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kamio (U.S Patent Publication No. 2020/0139903).

Regarding claim 7, Yamada teaches vehicle according to claim 1. While Yamada does illustrate the relationship between the vehicle speed and demand deceleration and operating in certain drive modes (Yamada [Fig. 4] illustrates the relationship between vehicle speed, demand deceleration, and target creep torque value; the Examiner understands driving mode as different types of modes that can affect the responsiveness of the user with operating the brake or accelerator pedal. [0031] during the Adaptive Cruise Control mode, the demand acceleration/deceleration is determined based on the inter 
However, in the same field of endeavor, Kamio does teach wherein the controller is configured to determine the creep torque based on correlation information between a driving mode of the vehicle and the creep torque and the driving mode of the vehicle (Kamio [0040] the running mode switch can change the characteristics of a torque output by the motor. While Eco mode will focus on the energy efficiency over the output, sports mode will prioritize the running performance over the electricity cost, and normal mode is between eco and sports mode; [0048] Fig. 10 illustrates the characteristic lines of the demanded torque in eco and sports mode, wherein the torque is calculated using the acquired accelerator position, vehicle velocity, and running mode of the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yamada’s system of determining the creep torque by taking into consideration different drive modes of the vehicle, as taught by Kamio, for accuracy purposes, by monitoring abnormality in the microcontroller and providing fail-safe processing when there is a difference between the target torque and the monitoring target torque (Kamio [0003, 0006]).

Claim 17 is rejected under the same rationale as claim 7. 


Regarding claim 8, Yamada teaches vehicle according to claim 1. Yet, Yamada does not teach wherein the controller is configured to determine the target acceleration based on correlation 
However, in the same field of endeavor, Kamio does teach wherein the controller is configured to determine the target acceleration based on correlation information between a driving mode of the vehicle and the target acceleration and the driving mode of the vehicle (Kamio [0048] the target torque Ta is calculated using acceleration position and vehicle velocity.  Figure 10 correlates the relationship between torque and acceleration in different driving modes, where greater torque and acceleration is required in sports mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yamada’s system of determining the target acceleration by taking into consideration different drive modes of the vehicle, as taught by Kamio, for accuracy purposes, by monitoring abnormality in the microcontroller and providing fail-safe processing when there is a difference between the target torque and the monitoring target torque (Kamio [0003, 0006]).

Claim 18 is rejected under the same rationale as claim 8.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamada (U.S Patent Publication No. 2016/0016469) and Wang et al. (U.S Patent Publication No. 2015/0111693), in view of Kamio (U.S Patent Publication No. 2020/0139903).

Regarding claim 4, the combination of Yamada and Wang teaches vehicle according to claim 3. Wang continues to further teach wherein the controller is configured to determine a P gain and an I gain in the PI control operation and the PI control operation and the driving mode of the vehicle (the Examiner understands that the P gain is any change in the magnitude of the calculated/demanded 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yamada’s system of calculating the update value determining the gains, as taught by Wang, for the purpose of controlling the electric machine to achieve a target speed to output torque in the transmission (Wang [0006]). 
Yet, the combination of Yamada and Wang does not teach the correlation information between a driving mode of the-vehicle. 
However, in the same field of endeavor, Kamio does teach the correlation information between a driving mode of the vehicle (Kamio [0040] the running mode switch can change the characteristics of a torque output by the motor. While Eco mode will focus on the energy efficiency over the output, sports mode will prioritize the running performance over the electricity cost, and normal mode is between eco and sports mode; [0048] Fig. 10 illustrates the characteristic lines of the demanded torque in eco and sports mode, wherein the torque is calculated using the acquired accelerator position, vehicle velocity, and running mode of the vehicle. Greater torque and acceleration is required in sports mode, compared to the eco mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yamada’s system of determining the gain by taking into consideration different drive modes of the vehicle, as taught by Kamio, for accuracy purposes, by monitoring abnormality in the microcontroller and providing fail-safe processing when there is a difference between the target torque and the monitoring target torque (Kamio [0003, 0006]).

Claim 14 is rejected under the same rationale as claim 4. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Farrell et al. (U.S Patent Publication No. 2019/0248361; hereinafter “Farrell”).

Regarding claim 9, Yamada teaches the vehicle according to claim 1, further including: a communicator connected to the controller and the location of the vehicle (Yamada [0015] the system includes connection via CAN, or indirect and direct connection that enables wireless communication; [0033] travel state determination part teaches vehicle position obtained from a GPS). 
Yet, Yamada does not teach the controller configured to perform communication with an external server, wherein the controller is configured to control the communicator to receive at least one of road traffic information related to a road on which the vehicle is driving from the external server and weather information related to an area where the vehicle is located, and adjust the determined target acceleration based on at least one of the road traffic information and the weather information. 
However, in the same field of endeavor, Farrell does teach the controller configured to perform communication with an external server, wherein the controller is configured to control the communicator to receive at least one of road traffic information related to a road on which the vehicle is driving from the external server and weather information related to an area where the vehicle is located (Farrell [0050] the communication system can obtain information from the server, including location history, weather), and adjust the determined target acceleration based on at least one of the road traffic information and the weather information (Farrell [0050] makes decision on activating the noise reduction mode based on the communicated data; wherein [0007] automatically operating the electrified vehicle in noise reduction mode includes modifying an idle speed target and a torque target of an engine; [0069] if it is determined that the noise reduction mode should be activated, which is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Yamada’s communicator connected to the controller by connecting to a server to attain additional information on the environmental conditions and adjusting the torque based on the attained information, as taught by Farrell, for the purpose of eliminating any undesirable features to the vehicle operator (Farrell [0003]) and reducing automotive fuel consumption and emissions via EV (Farrell [0003]). 

Claim 19 is rejected under the same rationale as claim 9. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takahashi (U.S Patent Publication No. 2015/0266478) teaches a motor vehicle configured to control the motor to output a creep torque. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        





/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665